IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37285

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 331
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 26, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
GERMAN GUADIANA,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and concurrent unified sentences of twenty-five years,
       with a minimum period of confinement of ten years, for robbery and twenty-five
       years, with a minimum period of confinement of twelve years, for second degree
       kidnapping, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       German Guadiana was found guilty of robbery, I.C. §§ 18-6501, 18-6502, and second
degree kidnapping, I.C. §§ 18-4501, 18-4503. The district court sentenced Guadiana to a unified
term of twenty-five years, with a minimum period of confinement of ten years, for robbery and a
concurrent unified term of twenty-five years, with a minimum period of confinement of twelve
years, for second degree kidnapping. Guadiana appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Guadiana’s judgment of conviction and sentences are affirmed.




                                                   2